Mr. Justice Sifre,
dissenting.
The writ should have been quashed.' Although I am in agreement with the majority that the fact “that the persons whose depositions are. requested are available and able to appear at the trial,” is not a ground “for not authorizing the depositions prior to the trial”; and although “No longer can the time-honored cry of ‘fishing expedition’ serve to preclude a party from inquiring into the facts underlying his opponent’s case,” Hickman v. Taylor, 329 U. S. 495, those were not the only grounds on which the lower court based the order appealed from. The court also relied on the fact that the depositions were requested “in an endeavor to find some way of challenging their truthfulness [that of certain witnesses] on the day of the trial.” (Italics ours.) Under Rule 26(a) and others of the Rules of Civil Procedure, depositions may be taken “for the purpose of discovery or for use as evidence in the action or for both purposes,”' but not merely to challenge the credibility of the witnesses when they testify at the trial. However, if the depositions are taken for one of the purposes authorized by the rules and the deponents in their testimony during the trial say something which contradicts the statements in the depositions, the latter may be used to challenge their truthfulness. In the Hickman case, supra, the Supreme Court of the United States explained- the purposes of “the various instruments of discovery” stating that they serve (1) “as a device, along with the pre-trial hearing under Rule 16, to narrow and clarify the basic issues between the parties,” and (2) “as a device *433for ascertaining the facts, or information as to the existence or whereabouts of facts, relative to those issues.” It could hardly be said that the depositions in the case at bar were required for such purposes, or for any of them.
When the depositions were sought to be taken, interrogatories had been requested and answered by both parties, documents had been examined, and the lower court no doubt considered, as revealed by its order, that the prosecution of the case was being unnecessarily delayed by abusing the discovery rules for purposes not authorized thereunder.1
The fact that “the time-honored cry of ‘fishing expedition’ ” cannot serve to deprive a party of the right granted under the Rules of Civil Procedure does not mean that resort may be had to those rules to “annoy, embarrass, or oppress” the opposing party. Hickman v. Taylor, supra.

 Of course, the fact that interrogatories are served and documents, examined is no bar in itself to deny the taking of depositions.